I attest to the accuracy and
                                                    integrity of this document
                                                      New Mexico Compilation
                                                    Commission, Santa Fe, NM
                                                   '00'05- 15:59:53 2014.01.23

         IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

Opinion Number: 2014-NMSC-002

Filing Date: December 19, 2013

Docket No. 34,210

JOANNA BARTLETT, LENORE PARDEE,
DAVID HAMILTON, and BETH LEHMAN,

       Petitioners,

v.

MARY LOU CAMERON, RUSSELL GOFF,
DELMAN SHIRLEY, BRADLEY DAY, HANA
SKANDERA, JAMES B. LEWIS, and J. THOMAS MCGUCKIN,
in their official capacities as Board of Trustees of the New Mexico
Education Retirement Board, and JAN GOODWIN, in her official
capacity as Executive Director of the New Mexico Education Retirement
Board,

       Respondents.

ORIGINAL PROCEEDING

Sara Berger, Attorney at Law, L.L.C.
Sara K. Berger
Albuquerque, NM

Garcia Ives Nowara, L.L.C.
Mary Emily Schmidt-Nowara
Albuquerque, NM

for Petitioners

Gary K. King, Attorney General
Scott Fuqua, Assistant Attorney General
Santa Fe, NM

Christopher Graham Schatzman
Anita Xochitl Tellez
Santa Fe, NM

                                          1
for Respondents

Youtz & Valdez, P.C.
Shane Youtz
Stephen Curtice
James A. Montalbano
Albuquerque, NM

for Amicus Curiae
American Federation of State, County and Municipal Employees

                                          OPINION

BOSSON, Justice.

{1}      Petitioners are retired teachers, professors and other public education employees
(collectively, Retirees) who seek a writ of mandamus against the New Mexico Education
Retirement Board (ERB), which administers their retirement plan under the Educational
Retirement Act (ERA). See NMSA 1978, § 22-11-6 (2011) (describing the powers and duties
of the ERB); see also NMSA 1978, §§ 22-11-11 to -15 (2011) (describing the educational
retirement fund). Retirees seek to compel the ERB to pay them an annual cost-of-living
adjustment (COLA) to their retirement benefits, calculated according to the statutes “in effect
at the time of Petitioners’ date of maturity of their rights,” instead of the current statutes as
recently modified by our Legislature.

{2}     In requesting this writ, Retirees challenge the constitutionality of a recent legislative
amendment that reduces the future amounts all educational retirees might receive as a
COLA. See NMSA 1978, § 22-11-31 (2013). Essentially, the narrow question before this
Court is whether the New Mexico Constitution grants Retirees a right to an annual cost-of-
living adjustment to their retirement benefit, based on the COLA formula in effect on the
date of their retirement, for the entirety of their retirement. For the reasons discussed below,
we conclude that the New Mexico Constitution affords Retirees no such right, and
accordingly we deny the writ of mandamus.

BACKGROUND

{3}     Facing a perceived threat to the fiscal stability of the ERB retirement plan, the 2013
New Mexico Legislature passed, and the Governor signed, Senate Bill 115 (SB 115). 2013
N.M. Laws, ch. 61. Between 2001 and 2012, the funded ratio for the ERB retirement plan
fell from 86.8% to 60.7% as of June 30, 2012, partially the result of two significant
economic downturns during that period, thereby placing the viability of the plan in




                                               2
jeopardy.1 See New Mexico Legislative Finance Committee Fiscal Impact Report,
Educational Retirement Changes, SB115/aSFC/aHAFC, at 3 (March 14, 2013), available
at http://www.nmlegis.gov/Sessions/13%20Regular/firs/SB0115.PDF. As one of the
legislative measures designed to meet this challenge, SB 115 amended Section 22-11-31
(2010), thereby reducing COLA amounts payable to all retirees after July 1, 2013. Compare
§ 22-11-31 (2010), with § 22-11-31 (2013). Thus, under the amended COLA provision,
Retirees received a smaller COLA increase on July 1, 2013, and will continue to do so in
future years—up to twenty percent less—as compared with what they would have received
under the COLA provisions in effect at the time of their respective retirements. See § 22-11-
31 (2013)(C)(3)(b) and (d). To be clear, the 2013 amendment reduces only the COLA; the
underlying retirement benefits or annuities payable to Retirees remain unaffected.

{4}     Since 1979, state law has provided a cost-of-living adjustment to the underlying
retirement benefit “annually and cumulatively,” on July 1 of each year. See § 22-11-31(B).
The “adjustment factor” of the COLA was based upon the difference, if any, between the
consumer price index (CPI) of the two years preceding the date of adjustment. Id. Starting
in 1984, the adjustment factor was equal to one-half of the percentage change in the CPI, but
could not exceed four percent per year. See § 22-11-31 (1984). In 1987, the adjustment
factor calculation was amended to allow that if the CPI percentage change was less than two
percent, the adjustment factor was equal to the percentage change. See § 22-11-31(B) (1987).
Under the 2013 amendment, the adjustment factor may be reduced by a set percentage
determined by the funded ratio for that year, the employee’s years of service credit, and the
value of their annuity compared to the “median annual annuity.” See §22-11-31(C) (2013).

{5}    In broad terms, therefore, the annual cost-of-living adjustment, if any, has been tied
to changes in the CPI, by definition an index that varies with the cost of living from year to
year. Accordingly, the amount of any such adjustment, would also change with each new
annual CPI. And the COLA compounded each subsequent year, meaning that, once paid, it
became part of the underlying retirement benefit to which the next year’s CPI-related
adjustment factor was applied.

{6}     Even though the COLA factor remained substantially the same from 1984 to 2013,
from time to time the Legislature provided additional statutory adjustments. In 1991 and
again in 1999, one-time, special adjustments for retirees receiving “an annuity” (i.e., monthly
benefits) were added to the annual COLAs for those years. See § 22-11-31(F) (1991, 1999).
In addition, a 2010 amendment eliminated the possibility of a negative adjustment factor,


       1
          The funded ratio is the quantitative relationship between the current assets and the
accrued liabilities of the retirement fund. Essentially, if the funded ratio were 60.7%, then
there would only be enough money in the fund to pay 60.7% of the liabilities if all the
liabilities were due and required payment at that specific time. A one hundred percent funded
ratio would mean that the fund had the ability to pay all its liabilities at any given time, and
thus, the fund would be operating in a more financially sound manner.

                                               3
which had previously been part of the statute, a provision that allowed the COLA to be
reduced as long as the retiree’s underlying benefit was not reduced “below that which [the
retiree] received on the date of . . . retirement.” Compare NMSA 1978, § 22-11-31(B)
(1999), with NMSA 1978, § 22-11-31(B) (2010). Accordingly, the history of the COLA
affecting retirees over the past twenty-five years or so suggests that it has not been static, but
has changed from time to time at the discretion of our Legislature.

{7}      Despite a history of periodic legislative increases, Retirees take the position that the
Legislature may not reduce their COLA for 2013 and subsequent years. They claim a vested
property right in the COLA calculation method that was effective on the date of their
eligibility for retirement. Retirees base their claim on Article XX, Section 22 of the New
Mexico Constitution, which provides that under certain conditions a public employee “shall
acquire a vested property right with due process protections” in a retirement plan. N.M.
Const. art. XX, § 22 (D). The Constitution makes no mention of a cost-of-living adjustment
to a retirement plan, which calls into question the breadth of the “vested property right”
guaranteed in Article XX, Section 22 of the New Mexico Constitution.

{8}     Retirees’ request for a writ of mandamus necessarily requires us to determine that SB
115 is unconstitutional as applied to them. When a petitioner would not otherwise have a
“plain, speedy, and adequate remedy at law,” a writ of mandamus may be used to question
the constitutionality of a state statute. See Montoya v. Blackhurst, 1972-NMSC-058, ¶¶ 4,
6, 84 N.M. 91, 500 P.2d 176. Here, SB 115’s constitutionality as applied to the Retirees is
dispositive of whether the ERB has a constitutional duty to pay Retirees any COLA,
including the amount under the statutes in effect at the time they were eligible to retire.

{9}      Retirees raise a significant legal issue that potentially affects a substantial number
of New Mexico’s retiree population. That question also has an impact upon the fiscal health
of the public trust funds created by law to provide retirement benefits into the foreseeable
future. Implicated as well is the authority of our Legislature as a separate and coequal branch
of state government to take legislative action designed to ameliorate a perceived exigency.
And that question, in turn, may have an impact on the health of the public treasury and future
obligations of the taxpayer. Thus, the petition before us casts a long shadow; its
constitutional question merits an answer from this Court. Because our decision will dispose
of the matter effectively and efficiently, we turn to whether SB 115’s 2013 amendment of
Section 22-11-31 (2010), violates the New Mexico Constitution. Additional facts are
included in our discussion below.

DISCUSSION

{10}    The New Mexico Constitution provides:

                Upon meeting the minimum service requirements of an applicable
        retirement plan created by law for employees of the state or any of its
        political subdivisions or institutions, a member of a plan shall acquire a

                                                4
        vested property right with due process protections under the applicable
        provisions of the New Mexico and United States constitutions.

N.M. Const. art. XX, § 22(D); see also N.M. Const. art. II, § 18 (guaranteeing any person
protection against deprivation of “life, liberty or property without due process of law”); U.S.
Const. amend. V (same); U.S. Const. amend. XIV, incorporating amend. V. The New
Mexico Constitution does not define an employee’s vested property right in his or her
“retirement plan.” However, we take notice that this provision was added to the Constitution
only two years after this Court issued Pierce v. State, 1996-NMSC-001, 121 N.M. 212, 910
P.2d 288, which discussed an employee’s vested property right in a retirement benefit. We
require that the Constitution be read harmoniously with what we said contemporaneously
in Pierce.

{11} In Pierce, 1996-NMSC-001, ¶ 43, this Court held that “the express language of the
[ERA] . . . creates an expectancy, or property interest, in receiving benefits” that vests in
employees upon meeting the minimum requirements to qualify them to be eligible to receive
retirement benefits. Pierce then acknowledged that “[t]he specific amounts of benefits to be
received are indeterminate at the time the property right vests.” Pierce, 1996-NMSC-001,
¶ 44. Instead, “[t]he details of the vested rights are to be determined by the statutes in effect
at the time of maturity.” Id. ¶ 44. The specific amount of the retirement benefit is
substantially defined “when the terms for retirement have been met,” unless the Legislature
“choose[s] to establish a different point of maturity.” Id. ¶ 44; see also NMSA 1978, §§ 22-
11-23 to -24 (1967, as amended through 2013) (specifying when a member becomes eligible
for retirement under the ERA). Accordingly, the employee has a property right in that
retirement benefit as matured and defined when “the final statutory condition is met.” See
Pierce, 1996-NMSC-001, ¶ 43. And under both Pierce and the New Mexico Constitution,
that property right is subject to due process protections.

{12} However, a cost-of-living adjustment to a retirement benefit, by it own terms, is not
necessarily the same thing as the underlying retirement benefit. Retirees argue that “the
COLA for ERA retirees is inseparably tied to their pension benefits and is, therefore, a
vested property right afforded the same constitutional protections as the pension.” Thus, they
argue, reducing the amount of the COLA increase they would potentially receive under
former statutes decreases the value of their retirement benefit, essentially the same as if the
Legislature had cut their retirement benefits during their retirement. Retirees do not argue
that the COLA could not be adjusted upwards but only that it cannot be decreased.
Somewhat inconsistently, however, in arguing their position, Retirees do not address the
provisions in the COLA statute prior to the 2010 amendment, that provided for the
possibility of a negative adjustment that could decrease any previous adjustment, as long as
the retiree’s benefit was not reduced “below that which [the member] received upon the date
of . . . retirement.” See § 22-11-31(B) (1984, 1987, 1991, 1999); see also § 22-11-31(D)
(providing in the event that the adjustment factor decreases the benefit, it shall not be less
than “the amount of the [benefit] payable as of the beginning date of the [benefit]”).


                                               5
{13} The State supports the COLA reduction. At oral argument, the State appeared to
argue that the Legislature could reduce not only the COLA, but also the underlying
retirement benefit, even after the date of retirement, a questionable assertion that we need
not address in this opinion. See N.M. Const. art. XX, § 22(E) (“Nothing in this section shall
be construed to prohibit modifications to retirement plans that enhance or preserve the
actuarial soundness of an affected trust or individual retirement plan.”). The State does not
go to such extremes in its briefing, however, which addresses only modification of the
COLA applied prospectively. The State argues that the COLA is not part of the retirement
benefit. Instead, “[the COLA] is a separate amount that a retiree might receive, but only
when there is a year over year increase in the CPI.” Consequently, under this argument the
COLA is merely an expectation of sums that might be paid in future years, subject to
legislative grace, and not a protectable property right. We proceed to examine SB 115
through the prism of both Pierce and the New Mexico Constitution.

{14} Reading the Constitution and Pierce harmoniously, it appears that the retirement
benefit, or annuity, would be at least part of a retiree’s underlying vested property right
within the larger retirement plan. See N.M. Const. art. XX, § 22(D); Pierce, 1996-NMSC-
001, ¶¶ 41-44. At this time, we are not required, and therefore decline to decide, the full
scope of the vested property right in a retirement plan. In this case, we assume that the
retirement benefit is part of a retiree’s vested property right in a retirement plan. As we have
seen, Retirees argue that the COLA is part of the retirement benefit, and thus constitutionally
protected. The State argues that the COLA is not part of the retirement benefit, and thus not
constitutionally protected. The question before this Court, then, is whether the COLA is part
of the retirement benefit. And for that question, we look to state law, the legal authority that
defines the scope of property rights subject to due process protections. See Bd. of Regents
of State Colls. v. Roth, 408 U.S. 564, 577 (1972) (“Property interests . . . are not created by
the Constitution [but] are created and their dimensions are defined by existing rules or
understandings that stem from an independent source such as state law-rules or
understandings that secure certain benefits and that support claims of entitlement to those
benefits.”); see also Pierce, 1996-NMSC-001, ¶¶ 17, 52, 55 (courts look to statutes as the
state law that determines the vested rights created and defined by the legislative intent, rights
which are then protected by the Constitution and due process).

{15} The ERA defines “retirement benefit” as “an annuity paid monthly to members
whose employment has been terminated by reason of their age.” NMSA 1978, § 22-11-2(M)
(2004). The ERA also defines the substantive right to a retirement benefit employees receive,
which depends upon the date of their retirement; for example:

        Retirement benefits for a member age sixty or over, retired pursuant to the
        [ERA] on or after July 1, 1987 but not later than June 30, 1991, shall be paid
        monthly and shall be one-twelfth of a sum equal to two and fifteen
        hundredths percent of the member’s average annual salary multiplied by the
        number of years of the member’s total service credit . . . .


                                               6
NMSA 1978, § 22-11-30(F) (2013). Thus, the ERA statutes refer to payments as either a
retirement benefit or an annuity. None of the provisions of Section 22-11-30, which defines
an employee’s substantive right to a retirement benefit, refers to or includes a COLA.

{16} Rather a separate section of the ERA establishes a retiree member’s eligibility to
receive a COLA. See § 22-11-31. Consistent with the Pierce analysis, the omission of a
COLA provision from the statute that defines an employee’s substantive right to a retirement
benefit disqualifies the COLA as a property right. In Pierce, existing retirees challenged a
legislative repeal of a state tax exemption that had previously been afforded to retirees, an
exemption upon which those retirees relied to enhance the value of their retirement annuity.
See Pierce, 1996-NMSC-001, ¶ 2. Notwithstanding our acknowledgment of a property right
in the vested, underlying retirement benefit, we held in Pierce that a tax exemption was not
part of the retirement benefit and did not create a constitutionally protected property right.
See id. ¶¶ 48-49 (“A legislative intent to confer contractual or vested rights is especially
suspect where the [claimed rights] are included in non-substantive provisions . . . .”). Pierce
stated, “[w]e presume that statutes establish current public policy subject to legislative
revision rather than creating either contractual or vested rights.” Id.¶ 48.

{17} Pierce recognized that the statutory tax exemption for retirement benefits was a
legislative tool, used to implement current public policy, id. ¶ 47, that effectively increased
the value of the retirement benefit by exempting it from state taxation, much like the COLA
in this instance. Supporting this understanding, Pierce found persuasive the reasoning that
while taxing the retirement benefit and reducing the amount of the retirement benefit before
payment appear to be similar, because they achieved a similar economic effect, they were
distinguishable legislative acts. Id. ¶ 16. Taxing the income a retiree has received is not the
same thing as reducing the amount of income a retiree has the right to receive. Vesting of
the right to receive a retirement benefit protects against the reduction of that benefit by the
Legislature. Id. ¶ 54. However, protecting the right does not prohibit the Legislature from
levying a tax on the benefit, or implementing another statute that independently affects the
benefit. See id. ¶¶ 46-49.

{18} Like the tax exemption in Pierce, the COLA is provided independently from the
obligation and payment of the retirement benefit. Reducing the COLA prospectively may
affect the retiree’s economic purchasing power, but it does not reduce the employee’s
substantive retirement benefit.

{19} Unless we are satisfied that the Legislature intends to create a property right, this
Court presumes that the Legislature is implementing public policy when it enacts a statute,
policy which it is free to change in the future. See id. ¶ 48. To presume otherwise would
upset the balance of the separation of powers, and affect the Legislature’s ability to respond
to changing economic conditions. See id. ¶¶ 47-48. As we said in Pierce, “[p]olicies, unlike
contracts, are inherently subject to revision and repeal, [and to imply an obligation] when
the obligation is not clearly and unequivocally expressed would be to limit drastically the
essential powers of a legislative body.” Id. ¶ 47 (internal quotation marks and citation

                                              7
omitted).

{20} Further, the COLA’s history of revision supports recognizing that it is a legislative
tool used to implement current public policy rather than a legislative establishment of a
vested property right. Since a COLA was first provided under the ERA in 1967, see 1967
N.M. Laws, ch. 16, § 164 (codified as NMSA 1953, § 77-9-30 (1967)), it has been amended
ten times, see § 22-11-31. The first three COLAs were one-time special adjustments to all
retirees receiving an annuity (benefit) payment on a certain day. See NMSA 1953, § 77-9-30
(1967, 1971) (basing the COLA on the CPI), (1974) (providing a flat four percent
adjustment). In 1979, as discussed previously, the Legislature implemented an annual
adjustment subject to conditions and predicated on the percentage change of the CPI. See §
22-11-31 (1979). As of 1979 and until the 2010 amendment, see § 22-11-31(B) (2010), the
COLA provision allowed for a negative adjustment so long as that decrease did not reduce
the amount of the retirement benefit a retiree received as of the date of retirement, see § 22-
11-31(D) (1979, 1981), (B) (1984, 1987, 1991, 1999). Thus, amendments to the COLA over
the years demonstrate a legislative intent to promote a current public policy, subject to
change, and not a clear and unambiguous legislative intent to provide a vested property right.

{21} Additionally, in this case, the method of determining the COLA undermines the
Retirees’ argument. Predominately, the ERA COLA has been tied to the CPI, which can
change yearly based on economic conditions. See § 77-9-30(A) (1967, 1971); § 22-11-31(B)
(1979, 1981,1984, 1987, 1991, 1999, 2010, 2013). In some years the CPI may decrease and
thus generate a negative percentage change, which logically would suggest an adjustment
decrease, a possibility under the statutes before the 2010 amendment. Compare § 22-11-
31(D) (1979, 1981), and (B) (1984, 198, 1991, 1999), with § 22-11-31(B) (2010).

{22} It is unclear how Retirees calculate the loss in value of their retirement benefit when
they claim that a retiree whose COLA is reduced twenty percent and who receives an
“Annual Gross Pension . . . [of] . . . $15,000” would experience a “Total Loss Over 25 Years
. . . [of] . . . $26,092.” It is anomalous for these Retirees to argue that they have a vested right
to a COLA that would continually increase at a calculable rate over time, allowing for an
estimate of loss, when the COLA adjustment is tied to an index which may decrease, and
thus, result in no adjustment for a given year or any number of years. Future economic
growth is neither consistent nor dependable, and any adjustment predicated on economic
growth is at best indefinite, antithetical to a vested property right.

{23} Finally, though we are not bound by, nor required to find persuasive, the analysis of
other jurisdictions, our own analysis is not out of step with judicial thinking around the
country. See Maine Ass’n of Retirees v. Bd. of Trs. of Maine Pub. Emps. Ret. Sys., 2013 WL
3212360, at *11-12, ___ F. Supp. 2d ___ (D. Me. 2013) (No. 1:12-CV-59-GZS) (there is no
substantive right to a COLA where it was not included in the provision defining the
substantive benefit, nor did the reduction of a COLA before it was due “actually reduce the
dollar amount of benefits received”); see also Levine v. State Teachers Ret. Bd., CV-
960562830, 1998 WL 46441, *5-6 (Conn. Super. Ct. Jan. 28, 1998) (not reported in A.2d)

                                                 8
(modification of a prospective COLA does not impinge upon a public employee’s right to
his retirement benefit); Tice v. State of South Dakota, No. 10-225, at 16-17 (S.D. Cir. Ct.
2012) (unpublished memorandum) (holding there was no contract right guaranteeing a
“forever COLA”) (not appealed); Swanson v. State of Minnesota, No. 62-CV-10-05285, at
26 (Minn. Dist. Ct. June 29, 2011) (unpublished memorandum) (holding there was no
property right to a “future adjustment to [an annuity] that may have been greater under the
former formula”). These cases are predominately trial court decisions following the recent
wave of legislation affecting COLAs, the result of the deteriorating fiscal health of numerous
state funds in the wake of the national economic downturn. This issue, however, is pending
before the state supreme courts of Colorado, Washington, and Arizona. See Justus v. State
of Colorado, No. 12SC906, 2013 WL 4008216 (Colo. Aug. 5, 2013) (granting Writ of
Certiorari); Washington Educ. Ass’n v. State Ret. Sys., No. 88546-0 (Wash. 2013) (oral
argument scheduled for Oct. 24, 2013); Hon. Fields v. Elected Officials Ret. Plan, No. CV-
13-0005-T/AP (Ariz. 2013) (oral argument scheduled for June 4, 2013). Under federal law,
the U.S. Court of Appeals for the Federal Circuit held that “the government [was] not
required to provide a particular COLA benefit.” Zucker v. U.S., 758 F.2d 637, 640 (Fed. Cir.
1985) (“The COLA portion [of the retirement benefit] until received by way of an increased
annuity is nothing more than a ‘government fostered expectation’ that retirees will be
provided retirement annuities which will not be ravaged by inflation. Such an ‘expectation’
does not rise to the level of ‘property’ protected by the takings clause.” (citation omitted)).

{24} We hold, therefore, that in the absence of any contrary indication from our
Legislature, any future cost-of-living adjustment to a retirement benefit is merely a year-to-
year expectation that, until paid, does not create a property right under the Constitution.
Once paid, of course, the COLA by statute becomes part of the retirement benefit and a
property right subject to those constitutional protections.

CONCLUSION

{25} During the 2013 session, the New Mexico Legislature lawfully passed SB 115, which
does not infringe on Retirees’ constitutional rights. Accordingly, we deny the request for a
writ of mandamus.

{26}   IT IS SO ORDERED.

                                               ____________________________________
                                               RICHARD C. BOSSON, Justice

WE CONCUR:

____________________________________
PETRA JIMENEZ MAES, Chief Justice

____________________________________

                                              9
EDWARD L. CHÁVEZ, Justice

____________________________________
CHARLES W. DANIELS, Justice

____________________________________
BARBARA J. VIGIL, Justice

Topic Index for Bartlett v. Cameron, No. 34,210

CONSTITUTIONAL LAW
Due Process
New Mexico Constitution, General

EMPLOYMENT LAW
Health, Pension, and Retirement Benefits

GOVERNMENT
Education and Schools
Public Employee

PROPERTY LAW
Vested Rights

REMEDIES
Writ of Mandamus

STATUTES
Constitutionality
Interpretation
Legislative Intent




                                           10